^1, tty-O/
                             MR. ASHLEY BURLESON

                            ATTORNEY AND COUNSELOR AT LAW


         1001 TEXAS AVENUE      •    SUITE 1400   •    HOUSTON, TEXAS 77002

  CELL PHONE (713)201-7399    FAX (888)260-5496   EMAIL ASHLEYCANDO@GMAIL.COM


Abel Acosta
Clerk
Texas Court of Criminal Appeals
P.O. Box 12308                                                 December 24, 2013
Austin, Texas 78711

PvE: Postconviction Application for Writ of Habeas Corpus
    Cause No. 1228363-A


Dear Clerk,

  Please find enclosed for filing in the above-referenced Cause Applicant's
Motion for Rehearing and attachments thereto for filing among the papers in the
above-referenced Cause.


   Your prompt attention given to this matter will be appreciated.

  Respectfully Submitted,


                                    Mr. Ashley Burleson, Attorney At Law




        ^N O5 m                                   Ashley B. Bauson
                        K                         Texas State Bar No. 24058633
    Atoe\ Acosta, C»e                             x00xTexas Avenue5 Suite x400
                                                  Houston, Texas 77002
                                                  Telephone: (713)201-7399
                                                  Facsimile: (888) 260-5496
                                                  Email: ashleycando@gmai
                                        Cause No. 1228363-A



  Chan Lau                                        §
          Applicant
                        Vs.                       §             In the Court of Criminal Appeals
                                                                of the State of Texas

The State of Texas                               §
          State

                                                 §


                              MOTION FOR REHEARING


To the Honorable Court of Criminal Appeals:

    Now comes the Applicant, Chan Lau, and moves the court to set aside the judgment of the

Court denying Applicant's post-conviction Writ of Habeas Corpus rendered and entered herein

on or about the 26th day of November, 2014, and grant a rehearing of this cause, for the

following reasons, to wit: In violation of Article 11.07 (3)(c) of the Texas Code of Criminal

Procedure, the 351st Judicial District Court failed to transmit all of the existingrecord in this

Cause to the Court of Criminal Appeals. The omission included evidence supporting Applicant's

claims. Attorney for Applicant verified with the Court of Criminal Appeals on December 19,

2014, that this portion of the record was absent from those records transmitted to this Court by

the 351st Judicial District Court. Applicant states that the name of the opposing counsel in this

cause is Andrew J. Smith , and he resides in , Harris County, Texas.

   Argument and authorities in support of this Motion for Rehearing are attached hereto and

made a part hereof.
 Respectfully Submitted,


                                      Mr. Ashley Burleson, Attorney At Law



                                                      By:.
                                                          Ashley B. Etufleson
                                                         Texas State Bar No. 24058633
                                                          1001 Texas Avenue, Suite 1400
                                                          Houston, Texas 77002
                                                         Telephone: (713)201-7399
                                                          Facsimile: (888) 260-5496
                                                         Email: ashleycando@gmail.com



                                     CERTIFICATE


I, Ashley Burleson., attorney of record for Applicant, .Chan Lau., hereby certify that a true and
correct copy of this Motion for Rehearing, together with written arguments and authorities
attached thereto, have been delivered to the following parties, by posting, certified mail, to their
address, this the "2^ f 7^-day of December , 2014. and addressed as follows:

Chris Daniels
Harris County District Clerk
201 Caroline, Suite 420
Houston, Texas 77002

Andrew J. Smith
Assistant District Attorney
Harris County, Texas
1201 Franklin, 6th Floor
Houston, Texas 77002.


                                                                                         ^l_
                                                         Ashley B. B
                                        Cause No. 1228363-A



  Chan Lau,                                     §
          Applicant,
                       Vs.                      §             In the Court of criminal Appeals
                                                               of the State of Texas

The State of Texas,                             §
          State.




                          ARGUMENT AND AUTHORITIES
                             ON MOTION FOR REHEARING


                                           Argument

     The Court denied Applicant's Application for Writ of Habeas Corpus without written

opinion on November 26, 2014. This Court denied Applicant's Application for Writ of Habeas

Corpuswithout benefit of a complete record transmitted to this Court by the Clerk of the 351st

Judicial District Court. Specifically, the clerk failed to include among the records in this Cause
                                                                                i




Applicant's (Exhbiit B Original Money Order which accompanied Applicant's Memorandum of

Fact and Law in Support of Application for Writ of Habeas Corpus and (Exhibit Blank Money

Order) which accompanied Applicant's Objections to State's Proposed Findings of Fact and

Law, Conclusions of Law and Order.

    In his application for Writ of Habeas Corpus, Applicant raised as one of his claims a claim

of actual innocence grounded on the fact that there does exist an original of the money order in

question. The exhibit excluded by the clerk demonstrates the existence of the original of the

money order in question and therefore supports Applicant's actual innocence. See: Memorandum

ofFact and Law in Support ofApplication for WritofHabeas Corpus.
  On or about December 19, 2014, in response to an inquiry from Applicant's counsel of record,

Ms. Victoria Jones of the Texas Court of Criminal Appeals sent, via email, copies of all

materials transmitted by the District Clerk to the Court of Criminal Appeals



                                             Authorities


   Article 11.07, § 3(d) of the Texas Code of Criminal Procedure requires that the clerk of the

convicting court, in this case the 351st Judicial District Court, "transmit to the Court of Criminal

Appeals, under one cover, the application, any answers filed, transcripts of all depositions and

hearings, any affidavits, and any other matters such as official records used by the court in

resolving issues of fact." "That is, the statute requires the clerk to forward all pertinent material

in the habeas record, including transcriptions of all hearings, all exhibits, and all memoranda of

law." Article 11.07, § 3(d), T.C.C.P., Ex Parte Jackson, 366 S.W.3d 201 (Tex.Crim.App.2012).

Where the clerk of the convicting court fails to transmit a complete record to the Court of

Criminal Appeals, Applicant is denied due process and equal protection of the law guaranteed to

him by the United States Constitution and the Texas Constitution.




                                    Conclusion and Prayer

WHEREFORE, premises considered, Applicant prays that this Court withdraw its mandate,

allow Applicant to supplement the record with (EXHBIT B ORIGINAL MONEY ORDER),

grant this Motion for Rehearing, and in the interest ofjustice, grant the Application for Writ of

Habeas Corpus (No. 1228363-A), reverse the conviction in Cause No. 1228363, and order

Applicant's immediate release from Respondent's custody.
Respectfully Submitted,


                          Mr. Ashley Burleson, Attorney At Law




                                      Ashley B. Buneson
                                      Texas State Bar No. 24058633
                                      1001 Texas Avenue, Suite 1400
                                      Houston, Texas 77002
                                      Telephone: (713)201-7399
                                      Facsimile: (888) 260-5496
                                      Email: ashleycando@gmail.com
                                    *•'•   utr A